Filed 1/19/22 Bixler v. Superior Court CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

  CHRISSIE CARNELL BIXLER, et al.,                                         B310559

                     Petitioners,                                          (Los Angeles County
                                                                           Super. Ct. No. 19STCV29458)
           v.

  SUPERIOR COURT FOR THE
  STATE OF CALIFORNIA,
  COUNTY OF LOS ANGELES,

                     Respondent;

  CHURCH OF SCIENTOLOGY
  INTERNATIONAL, et al.,

                     Real Parties in Interest.


      ORIGINAL PROCEEDING; petition for writ of mandate.
Steven J. Kleifield, Judge. Petition granted; remanded with
directions.
      Thompson Law Offices, Robert W. Thompson and Marci A.
Hamilton for Petitioners.
      Leslie C. Griffin, University of Nevada, Las Vegas, William
S. Boyd School of Law, for Law and Religion Professors as Amici
Curiae for Petitioners.
      No appearance for Respondent.
      Winston & Strawn, William H. Forman, David C. Scheper
and Margaret E. Dayton for Real Parties in Interest Church of
Scientology International and Church of Scientology Celebrity
Centre International.
      Jeffer Mangels Butler & Mitchell, Robert E. Mangels and
Matthew D. Hinks for Real Party in Interest Religious
Technology Center.
      Lavely & Singer, Andrew B. Brettler and Martin F.
Hirshland for Real Party in Interest Daniel Masterson.
                   __________________________




      Petitioners in this writ proceeding are former members of
the Church of Scientology who reported to the police that
another Church member had raped them. They allege that, in
retaliation for their reports, the Church encouraged its members
to engage in a vicious campaign of harassment against them.
After petitioners brought suit in superior court against the
Church and related entities and persons, some of those
defendants moved to compel arbitration, relying on agreements
that provided all disputes with the Church would be resolved
according to the Church’s own “Ethics, Justice and Binding
Religious Arbitration system.” That system was created to
decide matters “in accordance with Scientology principles of
justice and fairness.”



                                2
       The trial court granted the motion to compel, and
petitioners sought writ relief. We issued an order to show cause,
and now grant the petition. Individuals have a First
Amendment right to leave a religion. We hold that once
petitioners had terminated their affiliation with the Church,
they were not bound to its dispute resolution procedures to
resolve the claims at issue here, which are based on alleged
tortious conduct occurring after their separation from the
Church and do not implicate resolution of ecclesiastical issues.
We issue a writ directing the trial court to vacate its order
compelling arbitration and instead to deny the motion.
       FACTUAL AND PROCEDURAL BACKGROUND
1.    Allegations of the Operative Complaint
      The operative complaint is the first amended complaint.
Plaintiffs are Chrissie Carnell Bixler, her husband Cedric
Bixler-Zavala, Jane Doe #1, Jane Doe #2, and Marie Riales.
Riales was not a member of the Church, was not subject to the
order compelling arbitration, and is not party to the current writ
proceeding. As such, we use “petitioners” to refer to all plaintiffs
except Riales.
       The defendants are Church of Scientology International,
Religious Technology Center, Church of Scientology Celebrity
Centre International, Daniel Masterson and David Miscavige.1
Plaintiffs allege that Church of Scientology International and


1     Miscavige was alleged to be the Chairman of the Board of
one of the institutional defendants and the de facto leader of
them all. He was not served in this action, did not move to
compel arbitration, and is not a real party in interest to this writ
proceeding. We do not discuss him further.




                                 3
Religious Technology Center “along with a network of
Scientology organizations that sit underneath [them], including
[Celebrity Centre International], make up what is informally
known to the public as ‘The Church of Scientology’ or
‘Scientology.’ ” We collectively refer to the institutional
defendants as “Scientology” or “the Church.” Defendant
Masterson is an individual member of the Church. Plaintiffs
allege both that Masterson was an agent of the Church, and that
the Church was an agent of Masterson.2 The Church and
Masterson are real parties in interest in this writ proceeding.
      Plaintiffs Bixler, Jane Doe #1, Jane Doe #2, and Riales each
allege that Masterson raped them. This, however, is not the
gravamen of their complaint in this case; in fact, they state no
cause of action against Masterson for sexual assault.3 Instead,
they allege causes of action against all defendants for stalking


2      Masterson did not move to compel arbitration. At a case
management conference after the trial court compelled
petitioners to arbitrate their claims against Scientology,
Masterson’s counsel represented that he had “verbally in court”
joined Scientology’s motion to compel. The reporter’s transcripts
in our record do not reflect this. In any event, the trial court
ruled he may “participate” in the arbitration. He joins
Scientology’s briefing in connection with this writ petition, and
our disposition applies equally to him.

3      At one point in their trial court briefing, plaintiffs argued
that the “underlying substance of the claims” was “rape and
harassment in retaliation for reporting rape.” A later filing
explained, “Although the claims are not for sexual assault, the
facts and events surrounding the assaults give rise to each of
Plaintiffs’ causes of action.”




                                  4
(Civ. Code, § 1708.7), physical invasion of privacy (§ 1708.8,
subd. (a)), constructive invasion of privacy (id., at subd. (b)),
intentional infliction of emotional distress, and (as to plaintiff
Bixler-Zavala) loss of consortium. We summarize the allegations
supporting these causes of action:4
      According to plaintiffs, Scientology forbids members from
contacting police to report a crime committed by a member. It
instructs members that reporting such incidents is considered a
“high crime” and subjects the reporting member to punishment.
Scientology utilizes so-called “Fair Game” tactics to “attack,
harass, embarrass, humiliate, destroy, and/or injure individuals
who Defendants declare to be an enemy of Scientology, known in
Scientology as a ‘Suppressive Person’ . . . .” Masterson is a
television actor; Scientology granted him special treatment when
he achieved “celebrity status.” To that end, Scientology worked
to prevent plaintiffs from reporting Masterson’s crimes and, once
they did, declared plaintiffs Suppressive Persons. Scientology
then mobilized an aggressive Fair Game campaign against them.
      While the Fair Game campaigns against each plaintiff
differed, collectively plaintiffs allege Scientology’s agents
committed the following acts against them: surveilled them,
hacked their security systems, filmed them, chased them,
hacked their email, killed (and attempted to kill) their pets,
tapped their phones, incited others to harass them, threatened
to kill them, broke their locks, broke into their cars, ran them off
the road, posted fake ads purporting to be from them soliciting
anal sex from strangers, broke their windows, set the outside of
their home on fire, went through their trash, and poisoned trees

4    We emphasize that these are the allegations of the
complaint; Scientology denies their truth.



                                 5
in their yards. This conduct was alleged to be pursuant to
Scientology’s policies and procedures. According to plaintiffs’
complaint, Scientology’s directives are that Suppressive Persons
are to be silenced by whatever means necessary. Scientology
instructs members “to damage the person’s professional
reputation, file frivolous lawsuits, and harass and surveil ‘the
enemy.’ ” Scientology’s “policies and procedures encourage
and/or instruct followers to ‘ruin [the individual] utterly.’ ”
      It will become relevant to our analysis whether the claimed
tortious conduct on which petitioners sue took place before or
after they left Scientology.5 While petitioners have clearly
represented they are not seeking to recover from Scientology for
the sexual assaults themselves, the allegations of petitioners’
complaint include allegations relating to Scientology’s attempts
to cover up the sexual assaults while petitioners were still
members. These include, for example, Jane Doe #1’s allegation
that, when she reported that Masterson had raped her to her
Scientology ethics officer, he required her to do an ethics
program which pressured her into confessing the “evil purposes”
she had toward Masterson and Scientology. Jane Doe #1 alleged
that, while she was still a member, she was given a formal
censure within the church, called a “non-enturbulation order.”
Similarly, Bixler alleged that, while she was still a member,
Scientology forced her to sign a document stating she would



5     One petitioner, Bixler-Zavala, claims he never joined the
Church at all, but simply obtained services from the Church on a
few occasions. Plaintiff Riales, it is to be remembered, was never
a member, and is not a petitioner here.




                                6
 never speak publicly about her relationship with Masterson or
 sue him for any reason.
       In addition to events occurring while still a Scientology
 member, each petitioner alleged an invasive Fair Game
 campaign occurring entirely after she had left the church.6
 Bixler alleged that she formally terminated her relationship
 with the Church in October 2016, then reported Masterson to
 the police. It was only after her report that she was declared a
 Suppressive Person and she and her husband were subjected to
 the Fair Game campaign. Jane Doe #1 learned in June 2005
 that she had been declared a Suppressive Person and was no
 longer permitted to engage in religious services at the Church.
 More than a decade later (after she asked the LAPD to reopen
 its investigation into Masterson), the Church commenced its
 Fair Game campaign against her. Jane Doe #2 ceased practicing
 Scientology entirely in 2004. In 2017, she reported Masterson’s
 assault to the LAPD, at which point the Fair Game harassment
 began.
       As to whether the conduct that occurred while petitioners
were still Church members was actionable, or merely
background, the complaint was not entirely clear. Plaintiffs
included conspiracy allegations, which alleged Scientology
“engaged in wrongful conduct, including but not limited to
information suppression, coercion, deception, stalking,
harassment, surveillance, threats, vandalism, theft, and/or
fraud.” “Information suppression” and “coercion” could include


6     Again, Bixler’s husband, Bixler-Zavala, asserts he never
joined the Church. Bixler and Bixler-Zavala claim they were
targeted by a single “Fair Game” campaign after Bixler left the
Church.



                                7
the pre-Fair Game (and pre-separation) attempts to force
petitioners to be silent about the rapes. However, when it came
time to allege the facts supporting each individual cause of
action, plaintiffs’ focus was limited to the Fair Game campaigns
themselves. For example, the cause of action for intentional
infliction of emotional distress: Although the cause of action
incorporates the earlier foundational facts, it does not allege that
any wrong took place prior to separation. Instead, the cause of
action alleges, “Defendants surveilled, harassed, stalked, and
photographed Plaintiffs. Specifically, Defendants trespassed on
Plaintiffs’ personal property, looked in windows, followed and
stalked, hacked personal online accounts and emails, engaged in
surveillance of and interference with Plaintiffs’ daily lives, and/or
called, and/or texted, and/or otherwise attempted to communicate
repeatedly.” In sum, it appears that the vast bulk of the
operative allegations related to facts occurring after the
petitioners left Scientology. As we shall discuss, the trial court
attempted to obtain clarity from plaintiffs’ counsel as to whether
the complaint sought relief for any pre-separation conduct by the
Church.
2.     The Arbitration Agreements
       Before we turn to the motions to compel arbitration, we set
out the language of the agreements on which Scientology relied to
support its motion.7 Specifically, defendants represented that all


7      Petitioners did not recall signing the documents, and
represented that they often signed documents that Scientology
had directed them to sign without reading them first. Their writ
petition is not based on an argument that they did not sign the
agreements or that they did so under duress. We therefore




                                 8
petitioners had signed agreements containing arbitration clauses
in connection with their receipt of specific Scientology services
and/or their enrollment in Scientology in general.8
       Petitioners Bixler, Bixler-Zavala and Jane Doe #1 executed
the same version of the Religious Services Enrollment
Application, Agreement and General Release.9 It provides, in
pertinent part:
       “This Contract memorializes my freely given consent to be
bound exclusively by the discipline, faith, internal organization,
and ecclesiastical rule, custom, and law of the Scientology
religion . . . in all my dealings of any nature with the Church, and
in all my dealings of any nature with any other Scientology
church or organization which espouses, presents, propagates or




assume, for purposes of this writ proceeding, that the documents
were freely executed.

8      As we shall discuss, the agreements provided for dispute
resolution of “any dispute, claim or controversy with the Church”
as well as disputes arising from the specific service or services
identified in the agreements. If the dispute resolution clauses
apply, they apply because of the “any dispute” language, not
because the dispute in this case arose out of any particular
religious services provided pursuant to the agreements. As such,
we omit reference to the portions of the dispute resolution clauses
that relate to disputes arising from specific services.

9    Petitioner Bixler executed at least seven of these
agreements from 2002 through 2012. Her husband, Bixler-
Zavala, signed his agreement on November 26, 2012. Jane
Doe #1 signed an agreement with the same language on
February 25, 2002.



                                 9
practices the Scientology religion. By signing this Contract, I
recognize, acknowledge and agree that:
       “a. My freely given consent to be bound exclusively by the
 discipline, faith, internal organization, and ecclesiastical rule,
 custom, and law of the Scientology religion . . . in all my dealings
 of any nature with the Church, and in all my dealings of any
 nature with any other Scientology church or organization which
 espouses, presents, propagates or practices the Scientology
 religion means that I am forever abandoning, surrendering,
 waiving, and relinquishing my right to sue, or otherwise seek
 legal recourse with respect to any dispute, claim or controversy
 against the Church, all other Scientology churches, all other
 organizations which espouse, present, propagate or practice the
 Scientology religion, and all persons employed by any such
 entity both in their personal and any official or representational
 capacities, regardless of the nature of the dispute, claim or
 controversy.
       “b. The abandonment, surrender, waiver, and
 relinquishment to which I refer in the immediately preceding
 subparagraph is unconditional and irrevocable and applies
 equally to anyone acting or purporting to be acting on my behalf
 or for my benefit, whether I am alive or dead, whether I am
 disabled or incapacitated, and under any and all circumstances
 foreseen or unforeseen, in perpetuity, without exception or
 limitation.
       “c. Should I or anyone acting or purporting to be acting on
 my behalf ever sue, or otherwise seek legal recourse with respect
 to any dispute, claim or controversy against the Church, any
 other Scientology church, any other organization which
 espouses, presents, propagates or practices the Scientology




                                 10
religion, or any person employed by any such entity, regardless
of the nature of the dispute, claim or controversy, I intend for the
submission of this Contract to the presiding judicial officer to be
a complete and sufficient basis for the immediate dismissal of
any and all such proceedings with prejudice to further
proceedings of any kind.
      “d. In accordance with the discipline, faith, internal
organization, and ecclesiastical rule, custom, and law of the
Scientology religion, and in accordance with the constitutional
prohibitions which forbid governmental interference with
religious services or dispute resolution procedures, should any
dispute, claim or controversy arise between me and the Church,
any other Scientology church, any other organization which
espouses, presents, propagates or practices the Scientology
religion, or any person employed by any such entity, which
cannot be resolved informally by direct communication, I will
pursue resolution of that dispute, claim or controversy solely and
exclusively through Scientology’s Internal Ethics, Justice, and
binding religious arbitration procedures, which include
application to senior ecclesiastical bodies, including, as
necessary, final submission of the dispute to the International
Justice Chief of the Mother Church of the Scientology religion,
Church of Scientology International (‘IJC’) or his or her
designee.
      “e. Any dispute, claim or controversy which still remains
unresolved after review by the IJC shall be submitted to binding
religious arbitration in accordance with the arbitration
procedures of Church of Scientology International, which provide
that:




                                11
              “i. I will submit a request for arbitration to the IJC
and to the person or entity with whom I have the dispute, claim
or controversy;
              “ii. in my request for arbitration, I will designate one
arbitrator to hear and resolve the matter;
              “iii. within fifteen (15) days after receiving my
request for arbitration, the person or entity with whom I have
the dispute, claim or controversy will designate an arbitrator to
hear and resolve the matter. If the person or entity with whom I
have the dispute, claim or controversy does not designate an
arbitrator within that fifteen (15) day period, then the IJC will
designate the second arbitrator;
              “iv. the two arbitrators so designated will select a
third arbitrator within fifteen (15) days after the designation of
the second arbitrator. If the arbitrators are unable to designate
a third arbitrator within the fifteen (15) day period, then the IJC
will choose the third arbitrator;
              “v. consistent with my intention that the arbitration
be conducted in accordance with Scientology principles, and
consistent with the ecclesiastical nature of the procedures and
the dispute, claim or controversy to which those procedures
relate, it is my specific intention that all such arbitrators be
Scientologists in good standing with the Mother Church.”
      The fourth petitioner, Jane Doe #2 signed an earlier
version of the agreement several times between 1997 and 2001.
Pursuant to that agreement, in exchange for being permitted to
participate in specific religious services, Jane Doe #2 agreed, in
part, as follows:
      “I understand and acknowledge that because of
constitutional prohibitions which forbid governmental




                                 12
interference with religious services or dispute resolution
procedures, that in the event I have any dispute, claim or
controversy with the Church . . . which cannot be resolved
informally by direct communication, resolution of the dispute,
claim or controversy may be pursued solely through the internal
procedures of the Church’s Ethics, Justice and Binding Religious
Arbitration system. . . . I understand and acknowledge that the
Church’s religious dispute resolution procedure includes
application to senior ecclesiastical bodies, including, as
necessary, final submission of the dispute to the International
Justice Chief of the Mother Church – Church of Scientology
International – (‘IJC’) or his designate.
      “Any dispute, claim or controversy which still remains
unresolved after submission to the IJC shall be submitted to
Binding Religious Arbitration in accordance with the published
arbitration procedures of the Church of Scientology
International, which provide [similar procedures for selecting
the three-arbitrator panel]. Consistent with the intent that the
arbitration be conducted in accordance with Scientology
principles of justice and fairness, and consistent with the
ecclesiastical nature of the procedures and the dispute, claim or
controversy to which such procedures relate, all arbitrators shall
be Scientologists in good standing with the Mother Church.”10

10  A final paragraph, in all capital letters, states: “IN
ACCORDANCE WITH THE RELIGIOUS NATURE OF THE
SERVICES TO BE PROVIDED, I ACKNOWLEDGE,
UNDERSTAND AND AGREE THAT IN NO EVENT SHALL
ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF
MY PARTICIPATION IN THE SERVICE BE SUBMITTED TO A
COURT FOR JUDICIAL DETERMINATION. MOREOVER, I




                               13
3.    Scientology’s Motions to Compel Arbitration
      The Church moved to compel arbitration pursuant to Code
of Civil Procedure section 1281.2.11 However, Scientology
argued that the religious nature of the arbitration exempted it
from certain standards which would apply to routine civil
arbitrations. The Church argued that its arbitration agreements
with petitioners were enforceable under either the California
Arbitration Act or the Federal Arbitration Act. “More
importantly,” the Church argued, “under the Free Exercise and
Establishment Clauses of the United States and California
Constitutions the Church may establish its own rules governing
its relationship with its members exempt from civil law. The


UNDERSTAND AND AGREE THAT BY SIGNING AND
SUBMITTING THIS APPLICATION/AGREEMENT, I AM
WAIVING ANY RIGHT WHICH I MAY HAVE TO HAVE SUCH
DISPUTES, CLAIMS OR CONTROVERSIES DECIDED IN A
COURT OF LAW, BEFORE A JUDGE OR A JUDGE AND
JURY.” By the express language of this paragraph, it applies
only to disputes, claims or controversies “arising out of my
participation in the service.” This clause, unlike the earlier
dispute resolution clause, does not appear to extend to “any
dispute, claim or controversy” with the Church.

11     The record submitted in connection with this writ petition
includes four operative motions to compel arbitration.
Specifically, one defendant (Religious Technology Center) filed its
own motions, while the other Scientology defendants (Church for
Scientology International and Celebrity Centre International)
filed jointly. In turn, both groups filed separate motions as to
Jane Doe #2 and the other petitioners. As the Scientology
defendants joined in each other’s motions, we consolidate their
arguments in our discussion.




                                14
Church’s ecclesiastical arbitration is a condition of participating
in Scientology services. This Court may not interfere with this
condition by imposing civil rules for arbitration.”12 “The only
permissible inquiry is what [petitioners] and the Church agreed
to. This Court may not impose its own notions of ‘fairness’ in
deciding whether [petitioners’] agreements with the Church are
fair or right. To do so would interfere with a Church’s rules over
its members, which is clearly forbidden by Serbian E[.] Orthodox
[Diocese v. Milivojevich (1976) 429 U.S. 696].”13
      The Church supported its motion with the declaration of
Lynn Farny, one of its corporate officers and ordained ministers,
who explained the Scientology Ethics and Justice system, and
the level to which it was intertwined with the Scientology
religion. Farny declared, “The justice codes and procedures are
an inherent part of the religion, and are derived from our core
beliefs.” Farny set forth, in some detail, the ways in which



12    The Church explained, “The United States and California
Constitutions prohibit this Court from imposing civil concepts of
due process when adjudicating disputes between a church and its
members. Rather, a church’s procedures for addressing such
disputes is all but unreviewable.”

13    As we later discuss, in Serbian E. Orthodox Diocese v.
Milivojevich, supra, 426 U.S. at page 710, the Supreme Court
held that, whenever “ ‘questions of discipline, or of faith, or
ecclesiastical rule, custom, or law have been decided by the
highest of these church judicatories to which the matter has been
carried, the legal tribunals must accept such decisions as final,
and as binding on them, in their application to the case before
them.’ [Citation.]”




                                15
Scientology’s beliefs are interwoven with its justice principles.14
Scientology justice “contains exact procedures for resolving
matters ranging from Chaplain’s Courts (to resolve matters of
dispute between individuals) to a fact-finding body addressing
all other disputes (called a Committee of Evidence).” Scientology
jurisprudence “is required [to] be used in all matters relating to
Scientology organizations, groups and concerns.” Farny stated,
“The decisions, findings, judgments or other determinations
made in a Scientology justice proceeding reflect fundamental
religious beliefs, such as the ‘greatest good for the greatest
number of dynamics.’ Therefore, it is a matter of Scientology
doctrine that only specially qualified members of the Church,
who are well-versed in Scientology policy, can adjudicate
disputes concerning the proper interpretation and application of
its religious laws.”15


14     In brief, Farny explained that Scientologists believe the
“urge to survive” is the primary motivation of life; this is called
the “dynamic principle of existence.” This principle, in turn, is
broken down into eight different dynamics, including, for
example, self-survival, group survival, and species survival. “In
Scientology, the concepts of good and evil/right and wrong are
defined in terms of the eight dynamics, and, indeed, can only be
understood in the context of these dynamics: Acts are good which
are more beneficial than destructive along these dynamics. Evil
is the opposite of good, and is anything which is destructive more
than it is constructive along any of the various dynamics.”

15    This last statement seems to refer only to the Church’s
internal dispute resolution procedures prior to arbitration, not
the arbitration itself, which requires only that the arbitrators be
Scientologists in good standing.




                                 16
4.     Criminal Proceedings Against Masterson
       Between the time Scientology’s motions to compel and
 petitioners’ opposition were filed, criminal proceedings were
 commenced against Masterson. He was charged with three
 counts of forcible rape, against victims Bixler, Jane Doe #1, and
 Jane Doe #2, (Pen. Code, § 261, subd. (a)(2)) and pleaded not
 guilty.16
5.     Petitioners’ Opposition to the Motion to Compel
       Petitioners jointly opposed all of Scientology’s motions to
 compel. Among a number of grounds for opposition, they argued
 that the dispute resolution procedure Scientology was
 attempting to compel was not an arbitration at all, but a
 religious ritual – a “form of religious punishment for
 nonbelievers who did not follow church doctrine.”17 This
 encompassed two subsidiary arguments. First, petitioners
 argued it was unconstitutional to force them to participate in
 such a ritual, as they have exercised their constitutional right to
 change religions. Petitioners supported their motion with

16    The record does not reflect the current status of the
criminal case.

17     Petitioners relied on the declaration of Michael Rinder, a
former member of the Church, who explained, in great detail, his
belief that Scientology does not conduct traditional arbitrations,
and would instead subject petitioners to a religious punishment
procedure through a Committee of Evidence. Scientology’s
objections to the Rinder declaration were sustained in their
entirety, and petitioners do not challenge this ruling in their writ
petition. Petitioners have therefore forfeited any contentions of
error regarding those evidentiary rulings. (Fritelli, Inc. v. 350
North Canon Drive, LP (2011) 202 Cal.App.4th 35, 41.)




                                 17
 declarations stating that the campaign of harassment occurred
 after they left the church. Second, they argued they would be
 unable to receive a fair adjudication because, as they had been
 declared Suppressive Persons, any arbitration panel comprised
 of “Scientologists in good standing” would be required, by the
 Fair Game doctrine, to rule against them, or risk being declared
 Suppressive Persons themselves.
6.     Scientology’s Reply
       In reply, Scientology took the position that its dispute
 resolution proceedings were not religious rituals. Scientology
 argued that its dispute resolution procedures were to be
 governed by Scientology law, claiming, the “[a]greement to be
 bound by Scientology law, including Scientology dispute
 resolution procedures and arbitration, is a condition for
 acceptance into Scientology religion.”
       The Church argued, “Plaintiffs ask this Court to adopt a
 radical position never embraced by any court in the United
 States: Agreements to submit disputes to religious arbitration
 are null and void when one of the signatories later decides to
 leave the religion. The entire thrust of the Opposition is that an
 apostate – a person who has left a religion – may not be ‘forced’
 to participate in religious arbitration for fear of violating the
 First Amendment. This argument runs counter to every
 principle of contract law and arbitration law, and itself creates
 an impermissible and unconstitutional separate standard for
 adjudicating agreements entered into by churches.”
       The Church represented that petitioners had not, in fact,
 been declared Suppressive Persons, but argued that, in any
 event, this was a “dispute over orthodoxy” which should be
 “litigated ‘exclusively’ in an ecclesiastical setting. This court




                                18
 may not adjudicate what is and is not Scientology doctrine, or
 whether Plaintiffs have been ‘declared’ by the Church under its
 doctrine, but that is what Plaintiffs seek.”18
       As part of its Reply, Scientology submitted an additional
 declaration of Lynn Farny. Farny declared that “Fair Game” is
 not a Church doctrine and that, in fact, “[i]n the authorized
 published works of the Church, comprising some 70 million
 printed and spoken words, the phrase ‘Fair Game’ never
 appears.” Plaintiffs had relied on a 1967 Scientology document
 indicating that the penalty for an “ENEMY” was “SP Order.
 Fair game. May be deprived of property or injured by any means
 by any Scientologist without any discipline of the Scientologist.
 May be tricked, sued or lied to or destroyed.” Farny represented
 that this document was canceled in 1968, and is no longer
 Church doctrine.
7.     Sur-reply Raising Additional Issues
       In response to the reply, petitioners filed an unauthorized
 sur-reply, in which they raised new arguments against
 arbitration. Specifically, they had obtained a criminal protective
 order against Masterson, and argued that compelling arbitration
 would violate both the protective order and Marsy’s Law (Cal.
 Const., art. I, § 28), in that the Scientology proceedings would
 enable Masterson to continue to harass them. They even
 envisioned a scenario in which Masterson, as a Scientologist in

18     We fail to see anything in the record indicating that
petitioners sought a court ruling as to whether they had been
declared Suppressive Persons or whether any such declaration
was appropriate under Scientology doctrine. It was petitioners’
view that they had brought suit, under California law, for torts
allegedly committed against them, and sought resolution of their
complaint in a judicial, as opposed to a religious, forum.



                                19
 good standing, could be appointed one of the three arbitrators.
 Although the trial court did not consider the unauthorized sur-
 reply, it made a point of reviewing the protective order to ensure
 that it would not forbid arbitration.
8.     Hearing
       On November 6, 2020, the court held a hearing on the
 motions to compel. The court expressed concern that the acts
 underlying the complaint occurred after the petitioners’
 relationship with the Church had terminated. Scientology
 argued that the complaint included allegations “that they were
 abused by the Church while they were at the Church, that the
 Church ignored their complaints about Mr. Masterson, but they
 covered up complaints about Mr. Masterson while they were at
 the Church. And these are incorporated into all their claims,
 that these incorporate facts that go to their participation in the
 Church into their claims. So there’s that part of the scope.” The
 court asked petitioners’ counsel if there was a legal distinction,
 for purposes of enforcing the arbitration agreement, between
 claims based on events that occurred after a former member left
 the church and claims based on events that happened while the
 former member was still a member. Petitioners’ counsel
 declined to specifically answer the question, taking the position
 that, since the Scientology arbitration itself would be a religious
 procedure, what mattered was that petitioners had left the
 Church prior to the proposed arbitration, not whether they had
 left prior to the alleged tortious conduct.
       Scientology argued that the agreement to arbitrate
 survived termination of the agreement itself, stating, “this is a
 pledge for as long as you might have claims against the Church
 to arbitrate your issues against the Church.” In response,




                                 20
 petitioners again argued that the contemplated procedure was a
 religious ritual, and they had a First Amendment right to leave
 the Church and no longer be compelled to participate in that
 ritual.
9.     Additional Briefing
       The court sought additional briefing and argument on the
 applicability of the Federal Arbitration Act. The Church again
 argued that petitioners’ claims had their genesis in their
 relationship to the Church and the Church’s alleged cover-up
 (pursuant to Church doctrine) of the rapes.
       Petitioners’ December 9, 2020 opposition brief took the
 position – for the first time in unequivocal language – that the
 causes of action did not, in fact, rely on conduct arising before
 they left the Church: “All claims alleged by Plaintiffs occurred
 after Plaintiffs left Scientology and therefore do not arise from
 the agreements which covered Plaintiffs’ religious services when
 they were members.”
10. Ruling
       The court issued its ruling on December 30, 2020. The
 court agreed with petitioners’ limited view of their complaint,
 stating, “Defendants state that Plaintiffs’ claims against them as
 entities are that they were subject to mistreatment pursuant to
 official Church doctrine after they filed police reports;
 contentions that they could have prevented the violence against
 them committed by Masterson; and allegations of traumatic
 experiences while they were part of the Church. [Citations.] [¶]
 The causes of action begin at paragraph 262 of the complaint
 and incorporate all preceding paragraphs. However, the
 charging allegations of the causes of action themselves are




                                21
 limited to the alleged harassment Plaintiffs experienced after
 they came forward regarding the alleged sexual violence.”
       Turning to the merits, the court rejected petitioners’
 argument that compelling arbitration would force petitioners to
 engage in a religious ritual, on the basis that they had submitted
 no admissible evidence to prove it was a ritual. To the extent
 the arbitration may have a religious component, petitioners
 voluntarily agreed to it.
       The court determined that, under the agreements, the issue
 of arbitrability was for the court to determine. Although the
 court agreed with petitioners that their complaint was limited to
 post-separation conduct, the court concluded the conduct was
 nonetheless arbitrable. The court reasoned that the plain words
 of the agreements encompassed all claims against Scientology
 and not merely those arising from the contracts.
       The court declined to address petitioners’ challenges to the
 fairness of the procedure, stating, “whether the rules of
 Scientology are fair as applied to Plaintiffs would require the
 Court to delve into the doctrines of Scientology. The First
 Amendment Free Exercise Clause prevents the court from
 engaging in that inquiry.” The court concluded this would be an
 inquiry of faith, which must be left to adjudication of the Church
 itself, under the doctrine of religious abstention.
11. Writ Proceedings
       Petitioners filed a petition for writ of mandate. On
 March 9, 2021, in a divided opinion, we denied the petition on
 the basis that petitioners had an adequate remedy by way of
 appeal if the court entered an order confirming an adverse
 arbitration award. On May 26, 2021, the Supreme Court
 granted review and transferred the matter back to this court




                                22
with directions to vacate the denial and issue an order to show
cause. We did so. The case has been fully briefed and argued,
and we now issue the writ.19
                          DISCUSSION
     This case involves both petitioners’ First Amendment
rights to leave a faith and Scientology’s right to resolve disputes
with its members without court intervention. When applied to a
dispute that arose after petitioners left the faith, and which can
be resolved on neutral principles of tort law, we find petitioners’
right to leave the faith must control.
     We first discuss the constitutional right to leave a faith;
then we turn to the potential applicability of the religious
abstention doctrine.

19    On the day of oral argument on these writ proceedings, the
Eleventh Circuit issued its opinion in Garcia v. Church of
Scientology Flag Service Organization, Inc. (11th Cir. 2021) 2021
WL 5074465. In that case, former members of the Church (the
Garcias) had sued for a refund of money they had donated to the
church while members. The district court compelled arbitration
over the Garcias’ assertion of unconscionability, and, following
arbitration, denied their motion to vacate. On the Garcias’
appeal, the Eleventh Circuit affirmed. In its opinion, the court
described the Garcias’ arbitration as the first in the history of
Scientology. (Id. at p. *3.) The Church brought the Eleventh
Circuit’s Garcia opinion to our attention, as it affirmed orders
compelling and confirming what may have been the only
Scientology arbitration to occur to date. While we find Garcia
relevant to Scientology’s constitutional argument, and discuss it
in that context, we recognize that the Garcias had sought the
return of funds donated while they were members. The case
therefore did not consider whether former members could be
compelled to arbitrate claims arising from torts committed after
they had left the church.



                                23
1.      Standard of Review
        The party seeking to compel arbitration has the burden of
proving the existence of an enforceable arbitration agreement by
a preponderance of the evidence, and the party opposing the
petition bears the burden of proving by a preponderance any fact
necessary to its defense. (Caballero v. Premier Care Simi Valley
LLC (2021) 69 Cal.App.5th 512, 517.) When the evidence is not
in conflict, we review the court’s ruling on a petition to compel
arbitration de novo. (Banc of California, National Assn. v.
Superior Court (2021) 69 Cal.App.5th 357, 367.) Here, although
certain facts may be contested, the core facts necessary to
resolve the issues before us are not disputed. Accordingly we
employ the de novo standard of review.
2.      The Constitutional Right to Leave a Faith
        We begin by considering the constitutional implications of a
member’s decision to leave a faith. An individual possesses an
“inalienable First Amendment right to the free exercise of
religion, which includes her right to change her religious beliefs
. . . .” (In re Marriage of Weiss (1996) 42 Cal.App.4th 106, 118.)
“The constitutional freedom to question, to doubt, and to change
one’s convictions, protected by the Free Exercise and
Establishment Clauses, is important for very pragmatic reasons.
For most people, religious development is a lifelong dynamic
process even when they continue to adhere to the same religion,
denomination, or sect.” (Zummo v. Zummo (Pa. Super. 1990)
574 A.2d 1130, 1146.) “The First Amendment specifically
preserves the essential religious freedom for individuals to grow,
to shape, and to amend this important aspect of their lives, and
the lives of their children. Religious freedom was recognized by
our founding fathers to be inalienable. It remains so today.” (Id.




                                24
at p. 1148, italics omitted.) “One of the fundamental purposes of
the First Amendment is to protect the people’s right to worship
as they choose. Implicit in the right to choose freely one’s own
form of worship is the right of unhindered and unimpeded
withdrawal from the chosen form of worship.” (Guinn v. Church
of Christ of Collinsville (Okla. 1989) 775 P.2d 766, 777, fn.
omitted (Guinn) [concluding plaintiff had a right to leave her
church even when the church took the position withdrawal was
doctrinally impossible].)
      California precedent counsels against enforcing agreements
that would violate an individual’s right to change religions. The
issue arose in In re Marriage of Weiss, supra, 42 Cal.App.4th
106. There, prior to marrying her Jewish husband, a woman
converted to Judaism and executed a written “Declaration of
Faith,” in which she pledged to rear all their children “ ‘in
loyalty to the Jewish faith and its practices.’ ” (Id. at p. 109.)
After the couple divorced, the woman returned to Christianity.
(Ibid.) She was attending church and had enrolled the couple’s
child in Sunday school. The child also attended a weekly club
meeting at the church and had attended church summer camp.
The father “acknowledged [the mother] had the right to expose
the minor to her religion, but objected to the minor’s being
indoctrinated in the Christian faith or being enrolled in any
activity ‘that would be contrary to his Jewish faith.’ ” (Id. at
p. 110.)
      The trial court refused to restrain the mother’s religious
activity with the child. The father appealed, arguing the court
erred in not enjoining the mother from engaging the child in
Christian religious activity. (In re Marriage of Weiss, supra,
42 Cal.App.4th at p. 110.) The Court of Appeal affirmed,




                               25
recognizing the rule in California that a parent cannot enjoin the
other parent from involving their child in religious activities in
the absence of a showing of harm to the child. (Id. at p. 112.)
The father argued that the written antenuptial agreement
should be enforced as an exception to that rule and that the
mother should be bound by her promise. (Id. at p. 117.) Relying
heavily on the analysis of the Pennsylvania appellate court in
Zummo v. Zummo, supra, 574 A.2d 1130, the Weiss court
disagreed. (Weiss, at pp. 117-118.) The court concluded the
agreement was legally unenforceable for two reasons:
enforcement would result in improper judicial entanglement in
religious matters and would violate the mother’s First
Amendment right to change her religion. (Id. at 118.) As
Presiding Justice Klein wrote, “Further, in view of [the
mother’s] inalienable First Amendment right to the free
exercise of religion, which includes the right to change her
religious beliefs and to share those beliefs with her offspring,
her antenuptial commitment to raise her children in [the
father’s] faith is not legally enforceable for that reason as
well.” (Ibid.) While a parent’s religious freedom may yield to
other competing interests, “ ‘it may not be bargained away.’
[Citation.]” (Ibid.)
      We pause to point out that, in the briefs filed both in the
trial court and this court, petitioners spend considerable time on
whether Scientology arbitration constitutes a religious ritual,
such that compelling their participation in the ritual would
violate their First Amendment rights for that reason. Whether
Scientology arbitration is a ritual is immaterial to our analysis.
The issue properly phrased is: after petitioners have left the
faith, can Scientology still require that all of Scientology’s future




                                 26
conduct with respect to petitioners – including torts of whatever
kind – be governed by Scientology law, with disputes to be
resolved solely in Scientology tribunals by Scientology members?
We conclude it cannot. Just like written antenuptial agreements
to raise children in a particular faith are not enforceable against
a parent who has left the faith, Scientology’s written arbitration
agreements are not enforceable against members who have left
the faith, with respect to claims for subsequent non-religious,
tortious acts. To hold otherwise would bind members
irrevocably to a faith they have the constitutional right to
leave.20


20     Relying on cases which do not involve compelling a party to
participate in religious arbitration, Scientology argues that
judicial enforcement of a contract does not constitute state action;
therefore, enforcement of the arbitration agreements could not
violate petitioners’ free exercise rights. (E.g. Rifkind & Sterling,
Inc. v. Rifkind (1994) 28 Cal.App.4th 1282, 1292-1293 [only a
limited degree of state action is involved in confirming an
arbitration award; it does not require a full panoply of due
process rights]; Roberts v. AT&T Mobility LLC (9th Cir. 2017)
877 F.3d 833, 838, fn. 1 [enforcing an arbitration agreement does
not constitute state action violative of a signatory’s First
Amendment right of petition]; Ohno v. Yasuma (9th Cir. 2013)
723 F.3d 984, 987 [recognition and enforcement of a Japanese
monetary judgment does not constitute state action triggering
direct constitutional scrutiny of whether the judgment violates
the judgment debtor’s free exercise rights].) We believe cases
such as In re Marriage of Weiss, supra, which specifically hold
that a party cannot bargain away her constitutional right to
change religions, are the appropriate precedent. In contrast to
Scientology’s theory that enforcing agreements which limit the
right to change religions would not constitute state action, those




                                27
      Our analysis takes a somewhat different path to the same
result with respect to Jane Doe #1. Jane Doe #1 does not allege
that she voluntarily left the Church; instead, she learned in 2005
that she had been declared a Suppressive Person and was told
she was no longer permitted to engage in religious services at
the Church. Having excluded Jane Doe #1 from its religious
services, and allegedly committed torts against her more than 10
years later, the Church cannot now enforce against Jane Doe #1
the arbitration clause in an agreement she signed in order to
obtain the religious services from which she has been excluded.
If the religious relationship has been terminated – by either
party – and the parishioner is no longer a member of the
Church, the arbitration clause does not survive to cover disputes
arising from future non-religious tortious conduct.
3.    The Religious Abstention Doctrine Does Not Change
      the Analysis
      Scientology’s motion described itself as a motion to compel
“religious arbitration.” That Scientology sought to compel an
arbitration that was religious, rather than secular, in nature
was a critical part of its motion. Scientology argued that
because it was seeking to compel religious arbitration, the court
could not review the proposed arbitration procedures for


authorities recognize that court enforcement of such an
agreement would encroach on a person’s fundamental
constitutional right. (Id. at p. 118; Zummo v. Zummo, supra,
574 A.2d at p. 62. See also Abbo v. Briskin (Fla.Dist.Ct.App.
1995) 660 So.2d 1157, 1160 [the law will enforce premarital
agreements on a number of topics, as long as they are not against
public policy; the court has “grave doubts” that it could or should
enforce an agreement to raise a child in a particular faith where
the parent suffers a good faith change of religious conscience].)



                                28
“fairness.” It argued that its right to govern its relations with its
members was protected by the First Amendment, and rendered
its procedures “all but unreviewable.” This argument invokes
the legal doctrine of religious abstention.
      We do not purport to review the procedures of Scientology
arbitration. We do find that a discussion of religious abstention
as imposed on courts and the reasons for, and limitations of, this
doctrine, supports our conclusion.
      Religious (or ecclesiastical) abstention compels courts to
abstain from resolving religious issues. Courts instead yield to
the decision of the highest religious tribunal to address the
issue. “In short, the First and Fourteenth Amendments permit
hierarchical religious organizations to establish their own rules
and regulations for internal discipline and government, and to
create tribunals for adjudicating disputes over these matters.
When this choice is exercised and ecclesiastical tribunals are
created to decide disputes over the government and direction of
subordinate bodies, the Constitution requires that civil courts
accept their decisions as binding upon them.” (Serbian E.
Orthodox Diocese v. Milivojevich, supra, 426 U.S. at pp. 724-
725.)
      Religious abstention first arose in Watson v. Jones (1871)
80 U.S. 679, a case involving a Kentucky Presbyterian church
whose members, in the years leading up the Civil War, split over
the issue of slavery. The schism in the church membership led
to a dispute over which side controlled the property owned by
the church. The overarching institution, the Presbyterian
Church of the United States, supported emancipation and
therefore sided with the anti-slavery faction. (Id. at pp. 690-
692.) When the dispute reached the U.S. Supreme Court, the




                                29
court yielded to the resolution of the mother church, saying, “In
this class of cases we think the rule of action which should
govern the civil courts, founded in a broad and sound view of the
relations of church and state under our system of laws, and
supported by a preponderating weight of judicial authority is,
that, whenever the questions of discipline, or of faith, or
ecclesiastical rule, custom, or law have been decided by the
highest of these church judicatories to which the matter has
been carried, the legal tribunals must accept such decisions as
final, and as binding on them, in their application to the case
before them.” (Id. at p. 727.)
      Over the years, the doctrine has been applied in additional
cases involving disputes over church property (e.g. Presbyterian
Church in the United States v. Mary Elizabeth Blue Hull Mem’l
Presbyterian Church (1969) 393 U.S. 440, 449-450; Kedroff v. St.
Nicholas Cathedral of Russian Orthodox Church (1952) 344 U.S.
94, 109) and disputes between a church and its ministers (e.g.,
Serbian E. Orthodox Diocese v. Milivojevich, supra, 426 U.S. at
pp. 697-698.) In the latter setting, religious abstention
manifests in the so-called “ministerial exception,” which exempts
religious organizations’ decisions regarding the employment of
ministers and teachers from employment discrimination laws.
(Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC
(2012) 565 U.S. 171, 188 [ministerial exception barred EEOC
and individual claims of discrimination under the American with
Disabilities Act]; Our Lady of Guadalupe Sch. v. Morrissey-Berru
(2020) ___ U.S. ___ [140 S. Ct. 2049, 2055, 2060] [extending
ministerial exception to religious school teachers who are not
ministers].)




                              30
      Religious abstention does not control the result in this case
for the reason that the doctrine is restricted to the adjudication
of religious matters. Civil law must defer to a religious
authority’s resolution of ecclesiastical questions. If the matter
does not concern “theological controversy, church discipline,
ecclesiastical government, or the conformity of the members of
the church to the standard of morals required of them,” there is
no cause for abstention. (Watson v. Jones, supra, 80 U.S. at
p. 733.)
      This limitation was recognized in Garcia v. Church of
Scientology Flag Service Organization, Inc., supra, 2021 WL
5074465, the Eleventh Circuit case confirming an arbitration
award in what may have been the first Scientology arbitration
held. There, a religious tribunal directed the Church to refund
part of a donation former parishioners had made to the Church
when they were members. The former members moved to vacate
the award because they claimed the amount did not fully
compensate them. The district court denied the motion to vacate
and the Eleventh Circuit affirmed. In doing so, the court
rejected Scientology’s argument that Milivojevich and other
religious abstention cases limited the court’s review of the
arbitration. “Those decisions make clear that civil courts may
not disturb the decisions of ecclesiastical tribunals on matters of
church discipline and governance, minister selection, and other
matters of faith and doctrine. [Citations.] But the Garcias do
not ask us to disturb an ecclesiastical tribunal’s resolution of a
dispute that is ‘ecclesiastical in its character,’ such as a dispute
about ‘theological controversy, church discipline, ecclesiastical
government, or the conformity of the members of the church to
the standard of morals required of them.’ [Citation.] They




                                31
instead ask us to review a monetary award issued by an
arbitration panel. Our review of that award poses no risk of
intruding upon the authority of the Church of Scientology in
matters of ‘ecclesiastical cognizance.’ [Citation.]” (Id. at p. *10.)
The Eleventh Circuit also held religious abstention did not bar
the court from reviewing whether the arbitrators exhibited
partiality or committed misconduct. A civil court conducting
such review uses neutral principles of law; it is not a question of
religious doctrine. (Id. at p. *11.)
      Similarly, in a case specifically involving imposition of
discipline by a church on a former member, the Oklahoma
Supreme Court held that religious abstention did not apply
because the issue was whether the actions of church elders
violated the plaintiff’s right to be free from torts, not whether
the discipline was appropriate under church doctrine. (Guinn,
supra, 775 P.2d at p. 773 & fn. 25.)
      Here, petitioners’ lawsuit against Scientology is based on
neutral principles. They are not alleging that the “Fair Game”
campaign against them did not comport with Scientology law;
they are alleging that the conduct the Church engaged in was
tortious under California law. California courts can resolve this
issue under neutral principles of law.21 Similarly, the issue of

21     In an apparent attempt to pursue vicarious liability for the
harassment campaign allegedly waged against them, plaintiffs
alleged that Fair Game was, in fact, part of Scientology’s
practices. Scientology, through the declaration of Farny,
represented that it was not. We express no opinion on the merits
of this particular dispute. But plaintiffs allege the Church is
liable for the tortious acts because they were committed “by or at
the direction of Defendants’ employees, agents, and/or




                                 32
arbitrability itself can be resolved under neutral principles of
law – here, petitioners’ constitutional right to change religions.
The issue is not one of Scientology doctrine, but generally
applicable principles of law.
      Religious abstention has its roots in consent – specifically,
an individual’s voluntary membership in, or employment by, a
church, or a local church’s voluntary alignment with a mother
church. In Watson v. Jones, supra, the court explained its
rationale in this manner: “The right to organize voluntary
religious associations to assist in the expression and
dissemination of any religious doctrine, and to create tribunals
for the decision of controverted questions of faith within the
association, and for the ecclesiastical government of all the
individual members, congregations, and officers within the
general association, is unquestioned. All who unite themselves to
such a body do so with an implied consent to this government,
and are bound to submit to it.” (Watson v. Jones, supra, 80 U.S.
at pp. 728-729, emphasis added; Serbian E. Orthodox Diocese v.
Milivojevich, supra, 426 U.S. at pp. 710-711 [quoting Watson].)
Here, petitioners withdrew their consent when they left the
faith. The notion of consent no longer exists as the necessary
predicate for religious abstention.




representatives.” They further allege that “each of the
aforementioned Defendants lent aid and encouragement and
knowingly financed, ratified, and/or adopted the acts of the
other.” These bases for vicarious liability can be resolved
independent of any determination of Church doctrine.



                               33
4.    Denying Arbitration Does Not Evince Hostility to
      Religion
      In a related argument, Scientology contends that failing to
enforce the arbitration clause in its agreements violates its Free
Exercise rights, in that our conclusion shows hostility to religion.
The argument continues that, because as a general principle,
arbitration contracts may survive termination of the underlying
contractual relationship, the same should be true for religious
arbitration. We reject Scientology’s premise; it has provided no
authority upholding an arbitration agreement ad infinitum, and
the California case on which Scientology relies for this
proposition is distinguishable. In Buckhorn v. St. Jude Heritage
Medical Group (2004) 121 Cal.App.4th 1401, a physician
formerly employed by a medical group sued the medical group
for wrongful termination and for torts allegedly committed after
he was discharged. Specifically, he alleged that after he left, the
medical group informed his patients that he had left the medical
group for a variety of false reasons (e.g., marital or mental
problems). He alleged causes of action for defamation, negligent
interference with prospective business advantage, and unfair
competition. (Id. at pp. 1404-1405.) When the medical group
sought to compel arbitration, based on an arbitration clause in
his employment agreement, the physician argued that the
arbitration clause did not apply to the tortious conduct which
occurred after he was terminated. The Fourth District Court of
Appeal rejected this argument, on the basis that his tort claims
“stem[med] from the contractual relationship between the
parties,” and were therefore within the scope of the arbitration
agreement. (Id. at p. 1403.) Here, petitioners’ claims against
Scientology do not stem from the contractual relationship; they




                                34
stem from the alleged “Fair Game” campaign Scientology
engaged in as retribution for reporting Masterson to police after
they left the Church. This harassment allegedly arose because
of petitioners’ relationship with Masterson and their reporting
his conduct to police, not because of their prior affiliation with
Scientology. Indeed, plaintiff Riales alleged a similar Fair Game
campaign of harassment, and it is undisputed she was never a
member.
      As we recognized at the outset, this case involves two free
exercise rights: petitioners’ right to leave a faith and
Scientology’s right to resolve disputes with its members without
court intervention. Resolving this tension does not reflect
hostility to religion.
5.    The Court Erred in Compelling Arbitration
      Scientology takes the position that petitioners agreed to its
dispute resolution procedures as a condition of joining the
Church (or, as to Bixler-Zavala, as a condition of receiving
services from the Church). It argues that, even though
petitioners have left the Church, they are still bound by the
terms of their contracts.
      We reject this argument. Much like the mother in Weiss
who by written agreement covenanted to raise her child Jewish
but then left the faith, petitioners have a constitutional right to
disassociate from a religious community. Having exercised this
right to disassociate, they are no longer members subject to the
Church’s religion and rules, which otherwise would bind them to
Scientology dispute resolution for life.
      We acknowledge that petitioners have not been entirely
consistent about whether the alleged facts on which they base
their causes of action were limited to those occurring after they




                                35
separated from the Church; they ultimately represented that
such was the case, and the trial court found it to be so. In this
court, petitioners first asserted that they “allege these acts
occurred both while they were in the religion and after they
exited the religion.” But in response to our request for
supplemental letter briefing, petitioners state that “their causes
of action are based on conduct after they left the Church . . . .”
Our decision is predicated on that final representation, and we
construe petitioners’ claims for relief as limited to conduct
occurring after they left the faith. The alleged campaign of
harassment which forms the basis of petitioners’ lawsuit
occurred after petitioners had left Scientology and expressly or
impliedly had withdrawn their consent to be governed by its
religious rules.
      As we stated at the outset of this opinion, we hold that once
petitioners terminated their affiliation with the Church, they
were not bound to its dispute resolution procedures to resolve
the claims at issue here, which are based on alleged tortious
conduct occurring after their separation from the Church and do
not implicate resolution of ecclesiastical issues.22
      Scientology argues that petitioners simply agreed to be
bound by Scientology dispute resolution procedures no matter
what. As Scientology puts it, “An ‘irrevocable’ agreement to
‘forever’ waive civil proceedings and submit to Scientology

22     We do not express an opinion on either of two matters.
First, whether arbitration could properly be compelled if
petitioners were to bring claims for acts occurring while they
were church members. Second, whether evidence of conduct
allegedly occurring prior to petitioners’ separation from the
church is admissible at trial.




                                36
Ethics and Justice Codes in ‘any dispute’ with Churches of
Scientology is a condition for participation in the religion.” It
argues that this agreement should be enforced like any other
agreement. Enforcing this provision without regard to
petitioners’ First Amendment rights would mean that if the
Church or a Church member committed any intentional or
negligent tort against a former member of the Church, that
former member would be bound by Scientology dispute
resolution procedures regardless of the fact that the member had
left the Church years, even decades, before the tort. In effect,
Scientology suggests that one of the prices of joining its religion
(or obtaining a single religious service) is eternal submission to a
religious forum – a sub silencio waiver of petitioners’
constitutional right to extricate themselves from the faith.23 The
Constitution forbids a price that high.
                          DISPOSITION
      The petition is granted. Let a writ of mandate issue
directing respondent court to vacate its order granting the
Church’s petitions to compel arbitration and enter a new and




23     Courts must closely scrutinize waivers of constitutional
rights, and indulge every reasonable presumption against a
waiver of First Amendment rights, which may only be made by a
clear and compelling relinquishment. (No Doubt v. Activision
Publishing, Inc. (2011) 192 Cal.App.4th 1018, 1035, fn. 7.) The
parties did not brief whether the language of the agreement
constitutes a clear and compelling relinquishment of the right to
leave the faith and/or the concomitant right to withdraw consent
to be ruled by the faith. On their face these agreements do not
purport to waive petitioners’ right to leave the church.



                                37
different order denying the motions. Petitioners shall recover
their costs.




                                         RUBIN, P. J.
I CONCUR:



                       MOOR, J.




                               38
Chrissie Bixler v. The Superior Court of Los Angeles County
B310559



BAKER, J., Concurring




       I join the opinion of the court, with the exception of Part 3
of the Discussion section.




                             BAKER, J.